NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-4503
                                     ___________

                                 ALWYN C. FORDE,
                                            Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES

                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A042-973-638)
                    Immigration Judge: Honorable Mirlande Tadal
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 6, 2014
               Before: JORDAN, COWEN and BARRY, Circuit Judges

                            (Opinion filed: May 12, 2014)
                                   ___________

                                      OPINION
                                     ___________

PER CURIAM

      Pro se petitioner Alwyn Forde has filed a petition for review purportedly

challenging an order of the Board of Immigration Appeals (BIA) denying his motion for
reconsideration. For the reasons detailed below, we will dismiss the petition for review

in part and deny it in part.

       Forde is a citizen of Guyana. He was admitted to the United States as a lawful

permanent resident in 1991. Subsequently, however, he pleaded guilty to possession with

intent to distribute marijuana within 1,000 feet of a school in violation of N.J. Stat. Ann.

§ 2C:35-7, and the Department of Homeland Security charged him with being removable

as an alien who had been convicted of a controlled-substance violation, see 8 U.S.C.

§ 1227(a)(2)(B)(i), and an aggravated felony, see § 1227(a)(2)(A)(iii).

       Forde denied removability and applied for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT), claiming that he would be persecuted

and tortured if he was removed to Guyana because deportees there are routinely

mistreated. An Immigration Judge (IJ) concluded that Forde’s conviction qualified as an

aggravated felony, and thus found that Forde was removable. Further, the IJ ruled,

Forde’s conviction constituted a particularly serious crime that rendered him ineligible

for asylum, see 8 U.S.C. § 1158(b)(2)(A)(ii), or withholding of removal, see

§ 1231(b)(3)(B)(ii). Finally, the IJ ruled that Forde had failed to show that he was

entitled to CAT relief. On May 3, 2013, the BIA dismissed Forde’s appeal. Before the

BIA, Forde argued that his conviction did not qualify as an aggravated felony. The BIA

rejected that argument on the merits, and then concluded that the conviction foreclosed

Forde’s requests for asylum and withholding of removal. The BIA further ruled that

                                              2
Forde had failed to raise, and consequently waived, any challenge to the IJ’s disposition

of the CAT claim.

         Forde did not file a petition for review as to the BIA’s May 3, 2013 order. Instead,

on September 3, 2013, Forde, who up to this point had been represented by counsel, filed

a one-page pro se motion to reconsider. In this motion, he alleged, with scant detail, that

his counsel had been ineffective for failing to present argument concerning the CAT

claim on appeal to the BIA, and that “the Board erred in its 5/3/13 decision to dismiss his

appeal.” On October 15, 2013, the BIA denied the motion, for reasons that will be

detailed below. On November 12, 2013,1 Forde filed a petition for review as to that

order.

         Forde’s instant petition for review is timely as to the BIA’s October 15, 2013

denial of his motion to reconsider, but not as to the BIA’s May 3, 2013 order in the

underlying case. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not

later than 30 days after the date of the final order of removal.”). Thus, we have

jurisdiction to review the BIA’s denial of Forde’s motion for reconsideration, but not the

BIA’s initial final order of removal. See Stone v. INS, 514 U.S. 386, 405 (1995); Castro

v. Att’y Gen., 671 F.3d 356, 364 (3d Cir. 2012).

         The BIA denied Forde’s motion for reconsideration because it was untimely, see 8

U.S.C. § 1229a(c)(6)(B) (providing that motions for reconsideration must be filed within


1
    Because Forde is incarcerated, we deem his petition filed on the date that he deposited it
                                             3
30 days of initial order), failed to identify any error in the BIA’s prior decision, and

improperly tried to resurrect his waived CAT claim. In his appellate brief, Forde has not

challenged those conclusions in any way. Therefore, he has waived any argument

regarding the BIA’s denial of his motion for reconsideration, see Khan v. Att’y Gen., 691
F.3d 488, 495 n.4 (3d Cir. 2012), and we will deny the petition for review to the extent

that it concerns that order.

        Meanwhile, Forde does argue at some length that the BIA erred in holding that his

state conviction qualified as an aggravated felony. That claim, however, was not at issue

in the BIA’s order denying his motion for reconsideration, and instead represents a

frontal attack on the BIA’s initial May 3, 2013 order. We thus lack jurisdiction to review

this claim, and will dismiss the petition for review insofar as it challenges the BIA’s May

3, 2013 order. See Stone, 514 U.S. at 405.

        Accordingly, we will dismiss Forde’s petition for review in part and deny it in

part.




in the institution’s internal mailing system. See Fed. R. App. P. 25(a)(2)(C).
                                              4